Citation Nr: 0722961	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-00 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss.

3.  Entitlement to a rating in excess of 20 percent prior to 
May 17, 2000, and a rating in excess of 30 percent since 
November 1, 2000, for the residuals of a right knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
relevant part, the RO denied service connection for PTSD and 
denied increased ratings for bilateral hearing loss and 
residuals of a right knee injury.  

In a May 2001 rating decision, the RO granted a temporary 
total evaluation for surgical treatment for the service-
connected right knee effective May 17, 2000, and resumed the 
20 percent rating on August 1, 2000.  Then, in a November 
2003 rating decision, the RO extended the temporary 
evaluation through October 31, 2000, and increased the rating 
for the residuals of a right knee injury to 30 percent 
effective November 1, 2000.  Thus, the Board has 
characterized the issue as listed on the title page.

In June 2006, the veteran submitted additional evidence to 
the Board.  As a waiver of initial RO review was also 
submitted, the Board will consider the additional evidence 
with this appeal.

On another matter, at a March 2003 hearing at the RO, the 
veteran's representative indicated that the veteran may have 
a psychiatric disorder other than PTSD that is related to 
service or secondary to service-connected disabilities.  The 
issue is referred to the RO for appropriate action.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  At worst, the veteran has Level IV hearing loss in the 
right ear and Level I hearing loss in the left ear.

2.  Prior to May 17, 2000, the veteran's residuals of a right 
knee injury did not manifest in ankylosis, recurrent 
subluxation or lateral instability, flexion limited to 15 
degrees, extension limited to 20 degrees, or malunion of the 
tibia and fibula with marked knee or ankle disability.

3.  Since November 1, 2000, the veteran's residuals of a 
right knee injury has not manifested in ankylosis, extension 
limited to 30 degrees, or nonunion of the tibia and fibula 
with loose motion, requiring brace.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 
Diagnostic Code 6100, 4.86 (2006).  

2.  The criteria for a rating in excess of 20 percent prior 
to May 17, 2000, for the residuals of a right knee injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2006).

3.  The criteria for a rating in excess of 30 percent since 
November 1, 2000, for the residuals of a right knee injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5257, 5260, 
5261.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, the decision on appeal was issued prior to the 
enactment of the VCAA; thus, the RO could not have erred in 
the timing of the notice.  In a May 2001 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of any further evidence that pertains to the claims.  The 
claims were thereafter readjudicated in November 2002, 
September 2004, and November 2004.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and records from the Social 
Security Administration (SSA).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate disability rating 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and testimony, 
service medical records, VA medical records, private medical 
records, VA examination reports, and records from SSA.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Bilateral Hearing Loss

Service connection for hearing loss was established by an 
August 1973 rating decision.  A 20 percent evaluation was 
assigned by an August 1987 rating decision.  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85 (2006).  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, 
Diagnostic Codes 6100 (2006).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

An October 1999 VA audiological examination provided the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
50
60
65
LEFT
20
50
40
40
60

Speech recognition using the Maryland CNC Word List was 92 
percent in the right ear and 92 percent in the left ear.  The 
average puretone thresholds were 59 decibels for the right 
ear and 48 decibels for the left ear.  

Applying the criteria found at 38 C.F.R. § 4.85 at Table VI 
to the above results yields a designation of Level II hearing 
impairment for the right ear, and Level I for the left ear.  
Applying those designations to Table VII produces a 
disability evaluation of 
0 percent under Diagnostic Code 6100.  An exceptional pattern 
of hearing impairment is not shown in either ear, and 
38 C.F.R. § 4.86 is not applicable with respect to the 
October 1999 examination results.

A June 2003 VA audiological examination provided the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
55
55
60
LEFT
25
50
50
45
60

Speech recognition using the Maryland CNC Word List was 96 
percent in the right ear and 92 percent in the left ear.  The 
average puretone thresholds were 60 decibels for the right 
ear and 52 decibels for the left ear.  

Applying these findings to Table VI yields a designation of 
Level II for the right ear and Level I for the left ear.  
However, as the right ear reflects an exceptional pattern of 
hearing impairment under 38 C.F.R. § 4.86, Table VIA will be 
applied to determine the more favorable designation for that 
ear.  Under Table VIA, the veteran's right ear audiological 
findings yield a designation of Level IV hearing impairment.  
The left ear does not qualify under 38 C.F.R. § 4.86.  Under 
Table VII, Level IV hearing impairment in one ear and Level I 
hearing impairment in the other produces a disability 
evaluation of 0 percent under Diagnostic Code 6100.  

A June 2004 VA audiological examination provided the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
55
60
55
LEFT
30
45
45
45
60

Speech recognition using the Maryland CNC Word List was 100 
percent in the right ear and 92 percent in the left ear.  The 
average puretone thresholds were 59 decibels for the right 
ear and 49 decibels for the left ear.  

The veteran's right ear again reveals an exceptional pattern 
of hearing impairment under 38 C.F.R. § 4.86, while the left 
ear does not.  In this regard, Table VIA provides a more 
favorable designation of Level IV hearing impairment.  Under 
Table VI, Level I hearing loss is noted for the left ear.  
Such findings result in a disability evaluation of 0 percent 
under Table VII.  

The Board notes that following the assignment of a 20 percent 
evaluation for hearing loss, the rating criteria changed.  
See 52 Fed. Reg. 44,117 (Dec, 1987).  Under the rating 
criteria presently in effect, the veteran's disability would 
not be compensable.  Thus, the preponderance of the evidence 
is against a finding for a rating in excess of 20 percent for 
the veteran's bilateral hearing loss.


Residuals of a Right Knee Injury

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable evaluation.  
Limitation of flexion of the leg to 45 degrees warrants a 
10 percent rating.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. 
§ 4.71a.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 
20 percent rating requires moderate impairment.  A 30 percent 
rating requires severe impairment.  38 C.F.R. § 4.71a.

Historically, service connection for torn cartilage of the 
right knee was established by a 1973 rating decision.  A 1987 
rating decision increased the evaluation to 20 percent under 
Diagnostic Code 5257, based on symptoms other than 
instability, which was not shown.  He filed a claim for an 
increased rating in February 1999.  The 20 percent evaluation 
was confirmed in a January 2000 rating decision.  In a 
November 2003 rating decision, a 30 percent rating was 
assigned following the temporary total convalescence rating, 
effective November 1, 2000.  His disability is currently 
rated under Diagnostic Code 5003-5260, 38 C.F.R. § 4.71a.  

Turning to the evidence, the Board notes that an October 1999 
VA joints examination report reflects complaints of a 
constant sharp pain in the right knee with intermittent 
episodes of swelling, an inability to kneel, a feeling of 
weakness and easy fatigability, and lack of endurance.  The 
veteran had a normal gait with no evidence of a limp.  
Examination revealed 0.5 inch of quadriceps atrophy 8 inches 
above the tibial tubercle compared to the left.  There was no 
swelling or joint effusion.  There was patellofemoral 
grinding with medial joint line tenderness and a slightly 
restricted tibiofemoral rotation with pain referred to the 
medial joint line.  There was no pain on palpation of the 
lateral joint line.  There was no drawer sign, and stressing 
medial and lateral collateral ligaments was painless.  Range 
of motion of was from 10 to 120 degrees.  X-rays were 
reported as showing degenerative change involving the right 
tibiofemoral component as well as narrowing of the 
patellofemoral space.  The diagnosis was arthritis of the 
right knee.

A May 2001 VA joints examination report reflects that the 
veteran underwent surgical treatment related to the right 
knee in May 2000 and September 2000.  An April 2001 MRI was 
reported as showing a chronic ACL tear, large popliteal cyst, 
and moderate knee joint effusion.  The veteran complained of 
constant pain over 
the medial and lateral joint line, swelling, clicking, and 
give away weakness.  The veteran walked with a cane using a 
swing through gait pattern but was independent with transfer 
from sitting to standing and getting onto the examination 
table.  The examination revealed moderate joint effusion and 
positive joint line tenderness on palpation.  Active range of 
motion was from 2 to 98 degrees with pain from 96 to 98 
degrees.  Passive range of motion was from 0 to 118 degrees 
with pain from 
96 to 118 degrees.  Ligamental stability was intact to varus 
and valgus stress.  Lachman test was positive for laxity.  
McMurray test was positive for clicks.  
X-rays were reported as showing severe degenerative change 
with narrowing of 
the medial joint line compartment and degenerative change in 
the patellofemoral compartment.  The diagnosis was severe 
degenerative change of the right knee with superimposed work-
related injury in May 2000.

A February 2003 VA treatment note reflects complaints of 
chronic, debilitating right knee pain.  Examination revealed 
swelling, painful full range of motion, and crepitus, but no 
weakness or instability.

An April 2003 VA joints examination report reflects that 
prior to the May 2000 surgical treatment, the right knee 
would buckle if the veteran made a quick move, that the knee 
felt wobbly, that the knee would swell intermittently, and 
that the knee hurt all the time.  The veteran's present 
complaints were that of a painful and swollen right knee.  
The veteran walked with a moderate limp.  Examination 
revealed a mild effusion and a positive Lachman sign but no 
tenderness and a negative drawer sign.  Range of motion was 
from 10 to 105 degrees with pain on flexion.  The diagnosis 
was degenerative joint disease of the right knee.  

A July 2004 VA joints examination report reflects complaints 
of pain, weakness, giving away, and swelling of the right 
knee.  The veteran denied any flare-ups.  He walked using a 
cane but reported being independent in activities of daily 
living and ambulation.  Examination revealed pain in the knee 
at the end of flexion, a mild genu valgus deformity, and 
swelling and tenderness at the posterior anterior aspect and 
some fluid.  Five repeated range of motion tests increased 
the pain to 70 percent and resulted in a mild increase in 
weakness, fatigue, and lack of endurance; however, there was 
no decrease in range of motion.  There was edema, effusion, 
mild instability, mild weakness, and tenderness.  The veteran 
walked with an antalgic gait, with more weightbearing on the 
left side.  Range of motion was from 0 to 90 degrees.  There 
was some mild instability in the anterior, posterior, and 
mediolateral.  

Given the above, the Board finds that prior to May 17, 2000, 
a rating in excess of 20 percent is not warranted for the 
veteran's residuals of a right knee injury.  There were no 
findings of recurrent subluxation or lateral instability to 
warrant a higher rating under Diagnostic Code 5257.  Thus, 
severe lateral instability or subluxation was not shown.  The 
record also fails to show knee flexion limited to 15 degrees 
or extension limited to 20 degrees to warrant a higher rating 
under Diagnostic Codes 5260 or 5261.  Lastly, there was no 
evidence of malunion of the tibia and fibula to warrant a 
higher rating under Diagnostic Code 5262.  There was also no 
evidence of ankylosis to warrant a higher rating under 
Diagnostic Code 5256.

The Board also finds that a rating in excess of 30 percent is 
not warranted for the veteran's disability since November 1, 
2000.  There is no evidence of ankylosis to warrant a higher 
rating under Diagnostic Code 5256.  The record fails to show 
knee extension limited to 30 degrees to warrant a higher 
rating under Diagnostic Code 5261.  Lastly, there is no 
evidence of nonunion of the tibia and fibula with loose 
motion to warrant a higher rating under Diagnostic Code 5262.

The Board notes that precedent opinions of VA's General 
Counsel have held that dual ratings may be given for a knee 
disorder, with one rating for instability (Diagnostic Code 
5257) and one rating for arthritis with limitation of motion 
(Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  
Another such opinion held that separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint.  VAOPGCPREC 9-
2004.  The Board has considered the applicability of separate 
ratings for the period prior to May 17, 2000 and since 
November 1, 2000.  

Specifically, the Board notes that the November 2003 rating 
decision, which increased the rating for his right knee to 30 
percent, reflects a change in Diagnostic Code from 5257 for 
subluxation and lateral instability to 5003-5260 for 
arthritis-limitation of flexion.  However, prior to May 17, 
2000, despite the use of Diagnostic Code 5257, the veteran 
actually did not have instability or subluxation.  As noted 
above, the 20 percent rating assigned in 1987 was assigned 
for symptoms other than instability-namely, pain, crepitus, 
and limitation of motion.  Likewise, instability was not 
shown on the October 1999 examination.  Thus, assigning a 
separate rating for arthritis and instability prior to May 
17, 2000 is not warranted, as there was no instability, and 
the evaluation assigned encompassed limitation of motion.  In 
this regard, a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14 (the evaluation of the same disability or 
manifestation under various diagnoses is to be avoided).  

Further, the record fails to show compensable levels of 
flexion to allow for separate ratings for both extension and 
flexion motion prior to May 17, 2000.  See VAOPGCPREC 9-2004, 
69 Fed. Reg. 59988, 59990 (2004).  

Turning to the period from November 1, 2000, the Board notes 
that the RO considered the symptom of lateral instability in 
assigning the 30 percent rating.  After further review, the 
Board observes that his disability would warrant a 10 percent 
rating for mild lateral instability under Diagnostic Code 
5257, a noncompensable rating for limitation of flexion under 
Diagnostic Code 5260, and a 10 percent rating for limitation 
of extension under Diagnostic Code 5261.  Thus, even if the 
disability were separately rated under the above codes, the 
combined rating for his right knee would not be greater than 
the currently assigned 30 percent.  

Although the veteran has separate and distinct manifestations 
of lateral instability and limitation of motion attributable 
to his single right knee injury, the record shows that he has 
been compensated for each of them, albeit not under separate 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  In this 
case, it would violate the rule against pyramiding to assign 
separate ratings under Diagnostic Codes 5257, 5260, and 5261 
as the veteran's symptoms have been considered in deriving 
the current 30 percent rating.  See 38 C.F.R. § 4.14.  Given 
the above, the Board finds no basis for the award of an 
evaluation in excess of 30 percent for his right knee 
disability.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

A rating in excess of 20 percent for bilateral hearing loss 
is denied.

A rating in excess of 20 percent prior to May 17, 2000, for 
the residuals of a right knee injury is denied.

A rating in excess of 30 percent since November 1, 2000, for 
the residuals of a right knee injury is denied.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's PTSD claim.

At an October 1999 VA examination, the veteran stated that he 
had been stationed at Nha Trang Air Force Base in Vietnam 
from 1967 to 1968 and that during the Tet Offensive the base 
had received mortar attacks.  He stated, however, that he did 
not directly witness any casualties nor come under direct 
fire.  He reported that, when he was moving aircraft in order 
to prevent their damage, some of the mortars came within a 
couple of hundred yards.  He reported similar stressors at an 
April 2003 VA examination, but also stated that he had to 
take down an electrocuted electrician who was stuck on the 
wires.

Although the veteran was issued a PTSD development letter in 
September 1999, the veteran was never advised following his 
recitation of stressors at the VA examinations, that 
additional information was needed to attempt to verify those 
claimed stressors.  The VCAA letter issued in May 2001 did 
not provide any specific request for PTSD information.  Thus, 
on remand, the veteran should be advised to submit specific 
information regarding his claimed stressors, to include the 
dates, locations, his unit of assignment at the time, the 
names of persons injured or killed and their unit of 
assignment.  

If sufficient information is provided to permit verification, 
an attempt should be made to verify the stressor with the 
Joint Services Records Research Center (JSRRC).

Relevant ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Lastly, in the present appeal, the veteran has not been 
provided with notice of the type of information and evidence 
needed to establish a disability rating or an effective date 
for the disability on appeal.  Thus, corrective notice can be 
provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.  

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for PTSD.  After securing 
the necessary release, the RO should obtain 
these records.

3.  Ask the veteran to provide additional 
information about the stressors of having 
experiencing mortar fire and having to 
take down an electrocuted electrician who 
was stuck on the wires, including the 
dates, locations, the veteran's unit 
assignment at the time, the name of the 
deceased electrician, and the 
electrician's unit assignment.  

4.  If sufficient information is provided, 
contact the JSRRC and attempt to verify 
his claimed in-service stressors. 

5.  After completing any additional 
development deemed necessary, readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


